      Case 1:20-cv-04737-CAP-RGV Document 1 Filed 11/20/20 Page 1 of 33




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

------------------------------------------------------------------------x
 Christopher Proctor,

                        Plaintiff,                                      C.A. No.:




        -against-                                                      Demand for Trial by Jury

 Experian Information Solutions, Inc.,
 Transunion, LLC,
 Equifax Information Services, LLC,
 Regions Financial Corporation d/b/a Regions Bank,
 American Express Company,

                        Defendant(s).
------------------------------------------------------------------------x

                                        COMPLAINT
       Plaintiff Christopher Proctor ("Plaintiff"), by and through his attorneys, and

as for his Complaint against Defendant Experian Information Solutions, Inc.

(“Experian”), Transunion, LLC (“Transunion”), Equifax Information Services,

LLC (“Equifax”), Defendant Regions Financial Corporation d/b/a Regions Bank

(“Regions Bank”), and Defendant American Express Company (“Amex”),

respectfully sets forth, complains, and alleges, upon information and belief, the

following:

                             JURISDICTION AND VENUE
  Case 1:20-cv-04737-CAP-RGV Document 1 Filed 11/20/20 Page 2 of 33




1. The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1367, as

   well as 15 U.S.C. § 1681p et seq.

2. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2),

   being that the acts and transactions occurred here, Plaintiff resides here, and

   the Defendants transact business here.

3. Plaintiff brings this action for damages arising from the Defendants’

   violations of 15 U.S.C. § 1681 et seq., commonly known as the Fair Credit

   Reporting Act (“FCRA”).

                                  PARTIES

4. Plaintiff is a resident of the State of Georgia, County of Henry, residing at

   137 Centerra Spring Drive, McDonough, GA 30253.

5. At all times material hereto, Plaintiff was a “consumer” as said term is

   defined under 15 U.S.C. § 1681a(c).

6. Defendant Equifax Information Services, LLC is a consumer reporting

   agency as defined by 15 U.S.C. § 1681a(f) and conducts substantial and

   regular business activities in this judicial district. Defendant Equifax is a

   Georgia corporation and may be served with process upon Lisa Stockard, its

   registered agent for service of process at 1550 Peachtree St. NE, Atlanta, GA

   30309.
  Case 1:20-cv-04737-CAP-RGV Document 1 Filed 11/20/20 Page 3 of 33




 7. At all times material here to Equifax is a consumer reporting agency

    regularly engaged in the business of assembling, evaluating and disbursing

    information concerning consumers for the purpose of furnishing consumer

    reports, as said term is defined under 15 U.S.C. § 1681d to third parties.

 8. At all times material hereto, Equifax disbursed such consumer reports to

    third parties under a contract for monetary compensation.

 9. Defendant Experian Information Solutions, Inc. is a consumer reporting

    agency as defined by 15 U.S.C. § 1681a(f) and conducts substantial and

    regular business activities in this judicial district. Defendant Experian is an

    Ohio corporation registered to do business in the State of Georgia, and may

    be served with process upon CT Corporation System, its registered agent

    for service of process at 289 S. Culver St., Lawrenceville, GA 30046.

 10.At all times material here to Experian is a consumer reporting agency

    regularly engaged in the business of assembling, evaluating and disbursing

    information concerning consumers for the purpose of furnishing consumer

    reports, as said term is defined under 15 U.S.C. § 1681d to third parties.

 11.At all times material hereto, Experian disbursed such consumer reports to

    third parties under a contract for monetary compensation.

12.Defendant TransUnion, LLC is a consumer reporting agency as defined by

   15 U.S.C. § 1681a(f) and conducts substantial and regular business activities
  Case 1:20-cv-04737-CAP-RGV Document 1 Filed 11/20/20 Page 4 of 33




   in this judicial district. Defendant Transunion is a Delaware corporation

   registered to do business in the State of Georgia, and may be served with

   process upon the Prentice Hall Corporation System, Inc., its registered agent

   for service of process at 40 Technology Parkway South, #300, Norcross,

   GA, 30092.

13.At all times material here to Transunion is a consumer reporting agency

   regularly engaged in the business of assembling, evaluating and disbursing

   information concerning consumers for the purpose of furnishing consumer

   reports, as said term is defined under 15 U.S.C. § 1681d to third parties.

14.At all times material hereto, Transunion disbursed such consumer reports to

   third parties under a contract for monetary compensation.

15.Defendant Regions Financial Corporation d/b/a Regions Bank is a person

   who furnishes information to consumer reporting agencies under 15 U.S.C.

   § 1681s-2 with an address for service c/o Corporation Service Company, 40

   Technology Parkway South, Suite 300, Norcross, GA 30092.

16.Defendant American Express Company, is a person who furnishes

   information to consumer reporting agencies under 15 U.S.C. § 1681s-2 with

   an address for service c/o CT Corporation System, 28 Liberty St., New

   York, NY 10005.

                       FACTUAL ALLEGATIONS
  Case 1:20-cv-04737-CAP-RGV Document 1 Filed 11/20/20 Page 5 of 33




17.Plaintiff incorporates by reference all of the above paragraphs of this

   Complaint as though fully stated herein with the same force and effect as if

   the same were set forth at length herein.

                    Regions Bank Dispute and Violation

18.On information and belief, on a date better known to Defendants Experian,

   Equifax, and Trans Union hereinafter (“the Bureaus”), the Bureaus prepared

   and issued credit reports concerning the Plaintiff that included inaccurate

   information relating to his Regions Bank account.

19.The inaccurate information furnished by Defendant Regions Bank and

   published by the Buraus is inaccurate since the balance is incorrect,

   specifically that the current balance being more than the charge off balance.

20.The Bureaus have been reporting this inaccurate information through the

   issuance of false and inaccurate credit information and consumer reports that

   they have disseminated to various persons and credit grantors, both known

   and unknown.

21.Plaintiff notified the Bureaus that he disputed the accuracy of the

   information they were reporting on or around January 10, 2019 via dispute

   letters sent to each bureau.

22.It is believed and therefore averred that the Bureaus notified Defendant

   Regions Bank of the Plaintiff’s disputes.
  Case 1:20-cv-04737-CAP-RGV Document 1 Filed 11/20/20 Page 6 of 33




23.Upon receipt of the dispute of the account from the Plaintiff by the Bureaus,

   Regions Bank failed to conduct a reasonable investigation and continued to

   report false and inaccurate adverse information on the consumer report of

   the Plaintiff with respect to the disputed account.

24.Had Regions Bank conducted a reasonable investigation it would have been

   revealed that the balance being listed was more than the Plaintiff owed.

25.Additionally, Defendant Regions Bank failed to continuously mark the

   account as disputed despite receiving notice of the Plaintiff’s dispute.

26.Despite the dispute by the Plaintiff that the information on her consumer

   report was inaccurate with respect to the dispute account, the Bureaus did

   not evaluate or consider any of the information, claims, or evidence of the

   Plaintiff and did not make an attempt to substantially reasonably verify that

   the derogatory information concerning the disputed account was inaccurate.

27.The Bureaus violated 15 U.S. Code § 1681i (a)(1)(A) by failing to conduct a

   reasonable investigation and failed to delete or correct the disputed trade

   lines within 30 days of receiving Plaintiff’s dispute letter.

28.Notwithstanding Plaintiff’s efforts, the Bureaus sent Plaintiff

   correspondence indicating their intent to continue publishing the inaccurate

   information and Defendants continued to publish and disseminate such
  Case 1:20-cv-04737-CAP-RGV Document 1 Filed 11/20/20 Page 7 of 33




   inaccurate information to other third parties, persons, entities and credit

   grantors.

29.As a result of Defendants’ failure to comply with the FCRA, the Plaintiff

   suffered damage by loss of credit, loss of ability to purchase and benefit

   from credit, a chilling effect on applications for future credit, and the mental

   and emotional pain, anguish, humiliation and embarrassment of credit

   denial.

                        Amex Dispute and Violation

30.On information and belief, on a date better known to Defendants Experian,

   and Equifax, hereinafter (“Credit Bureaus”), Credit Bureaus prepared and

   issued credit reports concerning the Plaintiff that included inaccurate

   information relating to his Amex account.


31.The inaccurate information furnished by Defendant Amex and published by

   Credit Bureaus is inaccurate since the balance is incorrect, as well as all

   positive data being suppressed.

32.The Credit Bureaus have been reporting this inaccurate information through

   the issuance of false and inaccurate credit information and consumer reports

   that they have disseminated to various persons and credit grantors, both

   known and unknown.
  Case 1:20-cv-04737-CAP-RGV Document 1 Filed 11/20/20 Page 8 of 33




33.Plaintiff notified the Credit Bureaus that he disputed the accuracy of the

   information they were reporting on or around January 10, 2019, via dispute

   letters sent to each bureau.

34.It is believed and therefore averred that the Bureaus notified Defendant

   Amex of the Plaintiff’s disputes.

35.Upon receipt of the dispute of the account from the Plaintiff by the Bureaus,

   Amex failed to conduct a reasonable investigation and continued to report

   false and inaccurate adverse information on the consumer report of the

   Plaintiff with respect to the disputed account.

36.Had Amex conducted a reasonable investigation it would have been revealed

   that the debt was being reported inaccurately and with suppression of

   positive data.

37.Additionally, Defendant Amex failed to continuously mark the account as

   disputed despite receiving notice of the Plaintiff’s dispute.

38.Despite the dispute by the Plaintiff that the information on her consumer

   report was inaccurate with respect to the dispute account, the Bureaus did

   not evaluate or consider any of the information, claims, or evidence of the

   Plaintiff and did not make an attempt to substantially reasonably verify that

   the derogatory information concerning the disputed account was inaccurate.
  Case 1:20-cv-04737-CAP-RGV Document 1 Filed 11/20/20 Page 9 of 33




39.The Credit Bureaus violated 15 U.S. Code § 1681i (a)(1)(A) by failing to

   conduct a reasonable investigation and failed to delete or correct the

   disputed trade lines within 30 days of receiving Plaintiff’s dispute letter.

40.Notwithstanding Plaintiff’s efforts, the Credit Bureaus sent Plaintiff

   correspondence indicating their intent to continue publishing the inaccurate

   information and Defendants continued to publish and disseminate such

   inaccurate information to other third parties, persons, entities and credit

   grantors.

41.As a result of Defendants’ failure to comply with the FCRA, the Plaintiff

   suffered damage by loss of credit, loss of ability to purchase and benefit

   from credit, a chilling effect on applications for future credit, and the mental

   and emotional pain, anguish, humiliation and embarrassment of credit

   denial.



                       FIRST CAUSE OF ACTION
               (Willful Violation of the FCRA as to Experian)
42.Plaintiff incorporates by reference all of the above paragraphs of this

   Complaint as though fully stated herein with the same force and effect as if

   the same were set forth at length herein.

43.This is an action for willful violation of the Fair Credit Reporting Act U.S.C.

   § 1681 et seq.
 Case 1:20-cv-04737-CAP-RGV Document 1 Filed 11/20/20 Page 10 of 33




44.Experian violated 15 U.S.C. § 1681e by failing to establish or to follow

  reasonable procedures to assure maximum possible accuracy in the

  preparation of the credit report and credit files that Experian maintained

  concerning the Plaintiff.

45.Experian has willfully and recklessly failed to comply with the Act. The

  failure of Experian to comply with the Act include but are not necessarily

  limited to the following:

        a) The failure to follow reasonable procedures to assure the maximum

           possible accuracy of the information reported;

        b) The failure to correct erroneous personal information regarding the

           Plaintiff after a reasonable request by the Plaintiff;

        c) The failure to remove and/or correct the inaccuracy and derogatory

           credit information after a reasonable request by the Plaintiff;

        d) The failure to promptly and adequately investigate information

           which Defendant Experian had notice was inaccurate;

        e) The continual placement of inaccurate information into the credit

           report of the Plaintiff after being advised by the Plaintiff that the

           information was inaccurate;

        f) The failure to note in the credit report that the Plaintiff disputed the

           accuracy of the information;
    Case 1:20-cv-04737-CAP-RGV Document 1 Filed 11/20/20 Page 11 of 33




            g) The failure to promptly delete information that was found to be

                 inaccurate, or could not be verified, or that the source of information

                 had advised Experian to delete;

            h) The failure to take adequate steps to verify information Experian had

                 reason to believe was inaccurate before including it in the credit

                 report of the consumer.

   46.As a result of the conduct, action and inaction of Experian, the Plaintiff

      suffered damage by loss of credit, loss of ability to purchase and benefit from

      credit, and the mental and emotional pain, anguish, humiliation and

      embarrassment of credit denial.

   47.The conduct, action and inaction of Experian was willful rendering Experian

      liable for actual, statutory and punitive damages in an amount to be

      determined by a Judge and/or Jury pursuant to 15 U.S.C. § 1681n.

   48.The Plaintiff is entitled to recover reasonable costs and attorney’s fees from

      Experian in an amount to be determined by the Court pursuant to 15 U.S.C.

      § 1681n.

   WHEREFORE, Plaintiff, Christopher Proctor, an individual, demands judgment

in his favor against Defendant, Experian, for damages together with attorney’s fees

and court costs pursuant to 15 U.S.C. § 1681n.

                          SECOND CAUSE OF ACTION
 Case 1:20-cv-04737-CAP-RGV Document 1 Filed 11/20/20 Page 12 of 33




             (Negligent Violation of the FCRA as to Experian)
49.Plaintiff incorporates by reference all of the above paragraphs of this

   Complaint as though fully stated herein with the same force and effect as if

   the same were set forth at length herein.

50.This is an action for negligent violation of the Fair Credit Reporting Act

   U.S.C. § 1681 et seq.

51.Experian violated 15 U.S.C. § 1681i(a) by failing to delete inaccurate

   information from the credit file of the Plaintiff after receiving actual notice of

   such inaccuracies and conducting reinvestigation and by failing to maintain

   reasonable procedures with which to verify the disputed information in the

   credit file of the Plaintiff.

52.Experian has negligently failed to comply with the Act. The failure of

   Experian to comply with the Act include but are not necessarily limited to the

   following:

          a) The failure to follow reasonable procedures to assure the maximum

             possible accuracy of the information reported;

          b) The failure to correct erroneous personal information regarding the

             Plaintiff after a reasonable request by the Plaintiff;

          c) The failure to remove and/or correct the inaccuracy and derogatory

             credit information after a reasonable request by the Plaintiff;
 Case 1:20-cv-04737-CAP-RGV Document 1 Filed 11/20/20 Page 13 of 33




         d) The failure to promptly and adequately investigate information

            which Defendant Experian had notice was inaccurate;

         e) The continual placement of inaccurate information into the credit

            report of the Plaintiff after being advised by the Plaintiff that the

            information was inaccurate;

         f) The failure to note in the credit report that the Plaintiff disputed the

            accuracy of the information;

         g) The failure to promptly delete information that was found to be

            inaccurate, or could not be verified, or that the source of information

            had advised Experian to delete;

         h) The failure to take adequate steps to verify information Experian had

            reason to believe was inaccurate before including it in the credit

            report of the consumer.

53.As a result of the conduct, action and inaction of Experian, the Plaintiff

   suffered damage by loss of credit, loss of ability to purchase and benefit from

   credit, and the mental and emotional pain, anguish, humiliation and

   embarrassment of credit denial.

54.The conduct, action and inaction of Experian was negligent, entitling the

   Plaintiff to damages under 15 U.S.C. § 1681o.
    Case 1:20-cv-04737-CAP-RGV Document 1 Filed 11/20/20 Page 14 of 33




   55.The Plaintiff is entitled to recover reasonable costs and attorney’s fees from

      Experian in an amount to be determined by the Court pursuant to 15 U.S.C.

      § 1681n and 1681o.

   WHEREFORE, Plaintiff, Christopher Proctor, an individual, demands judgment

in his favor against Defendant, Experian, for damages together with attorney’s fees

and court costs pursuant to 15 U.S.C. § 1681o.

                          THIRD CAUSE OF ACTION
                 (Willful Violation of the FCRA as to Equifax)
   56.Plaintiff incorporates by reference all of the above paragraphs of this

      Complaint as though fully stated herein with the same force and effect as if

      the same were set forth at length herein.

   57.This is an action for willful violation of the Fair Credit Reporting Act U.S.C.

      § 1681 et seq.

   58.Equifax violated 15 U.S.C. § 1681e by failing to establish or to follow

      reasonable procedures to assure maximum possible accuracy in the

      preparation of the credit report and credit files that Equifax maintained

      concerning the Plaintiff.

   59.Equifax has willfully and recklessly failed to comply with the Act. The failure

      of Equifax to comply with the Act include but are not necessarily limited to

      the following:
Case 1:20-cv-04737-CAP-RGV Document 1 Filed 11/20/20 Page 15 of 33




       a) The failure to follow reasonable procedures to assure the maximum

          possible accuracy of the information reported;

       b) The failure to correct erroneous personal information regarding the

          Plaintiff after a reasonable request by the Plaintiff;

       c) The failure to remove and/or correct the inaccuracy and derogatory

          credit information after a reasonable request by the Plaintiff;

       d) The failure to promptly and adequately investigate information

          which Defendant Equifax had notice was inaccurate;

       e) The continual placement of inaccurate information into the credit

          report of the Plaintiff after being advised by the Plaintiff that the

          information was inaccurate;

       f) The failure to note in the credit report that the Plaintiff disputed the

          accuracy of the information;

       g) The failure to promptly delete information that was found to be

          inaccurate, or could not be verified, or that the source of information

          had advised Equifax to delete;

       h) The failure to take adequate steps to verify information Equifax had

          reason to believe was inaccurate before including it in the credit

          report of the consumer.
    Case 1:20-cv-04737-CAP-RGV Document 1 Filed 11/20/20 Page 16 of 33




   60.As a result of the conduct, action and inaction of Equifax, the Plaintiff suffered

      damage by loss of credit, loss of ability to purchase and benefit from credit,

      and the mental and emotional pain, anguish, humiliation and embarrassment

      of credit denial.

   61.The conduct, action and inaction of Equifax was willful rendering Equifax

      liable for actual, statutory and punitive damages in an amount to be

      determined by a Judge and/or Jury pursuant to 15 U.S.C. § 1681n.

   62.The Plaintiff is entitled to recover reasonable costs and attorney’s fees from

      Equifax in an amount to be determined by the Court pursuant to 15 U.S.C.

      § 1681n.

   WHEREFORE, Plaintiff, Christopher Proctor, an individual, demands judgment

in his favor against Defendant, Equifax, for damages together with attorney’s fees

and court costs pursuant to 15 U.S.C. § 1681n.

                          FOURTH CAUSE OF ACTION
                 (Negligent Violation of the FCRA as to Equifax)
   63.Plaintiff incorporates by reference all of the above paragraphs of this

      Complaint as though fully stated herein with the same force and effect as if

      the same were set forth at length herein.

   64.This is an action for negligent violation of the Fair Credit Reporting Act

      U.S.C. § 1681 et seq.
 Case 1:20-cv-04737-CAP-RGV Document 1 Filed 11/20/20 Page 17 of 33




65.Equifax violated 15 U.S.C. § 1681i(a) by failing to delete inaccurate

   information from the credit file of the Plaintiff after receiving actual notice of

   such inaccuracies and conducting reinvestigation and by failing to maintain

   reasonable procedures with which to verify the disputed information in the

   credit file of the Plaintiff.

66.Equifax has negligently failed to comply with the Act. The failure of Equifax

   to comply with the Act include but are not necessarily limited to the following:

          a) The failure to follow reasonable procedures to assure the maximum

             possible accuracy of the information reported;

          b) The failure to correct erroneous personal information regarding the

             Plaintiff after a reasonable request by the Plaintiff;

          c) The failure to remove and/or correct the inaccuracy and derogatory

             credit information after a reasonable request by the Plaintiff;

          d) The failure to promptly and adequately investigate information

             which Defendant Equifax had notice was inaccurate;

          e) The continual placement of inaccurate information into the credit

             report of the Plaintiff after being advised by the Plaintiff that the

             information was inaccurate;

          f) The failure to note in the credit report that the Plaintiff disputed the

             accuracy of the information;
    Case 1:20-cv-04737-CAP-RGV Document 1 Filed 11/20/20 Page 18 of 33




             g) The failure to promptly delete information that was found to be

                inaccurate, or could not be verified, or that the source of information

                had advised Equifax to delete;

             h) The failure to take adequate steps to verify information Equifax had

                reason to believe was inaccurate before including it in the credit

                report of the consumer.

   67.As a result of the conduct, action and inaction of Equifax, the Plaintiff suffered

      damage by loss of credit, loss of ability to purchase and benefit from credit,

      and the mental and emotional pain, anguish, humiliation and embarrassment

      of credit denial.

   68.The conduct, action and inaction of Equifax was negligent, entitling the

      Plaintiff to damages under 15 U.S.C. § 1681o.

   69.The Plaintiff is entitled to recover reasonable costs and attorney’s fees from

      Equifax in an amount to be determined by the Court pursuant to 15 U.S.C.

      § 1681n and 1681o.

   WHEREFORE, Plaintiff, Christopher Proctor, an individual, demands judgment

in his favor against Defendant, Equifax, for damages together with attorney’s fees

and court costs pursuant to 15 U.S.C. § 1681o.

                           FIFTH CAUSE OF ACTION
               (Willful Violation of the FCRA as to Transunion)
 Case 1:20-cv-04737-CAP-RGV Document 1 Filed 11/20/20 Page 19 of 33




70.Plaintiff incorporates by reference all of the above paragraphs of this

   Complaint as though fully stated herein with the same force and effect as if

   the same were set forth at length herein.

71.This is an action for willful violation of the Fair Credit Reporting Act U.S.C.

   § 1681 et seq.

72.Transunion violated 15 U.S.C. § 1681e by failing to establish or to follow

   reasonable procedures to assure maximum possible accuracy in the

   preparation of the credit report and credit files that Transunion maintained

   concerning the Plaintiff.

73.Transunion has willfully and recklessly failed to comply with the Act. The

   failure of Transunion to comply with the Act include but are not necessarily

   limited to the following:

a) The failure to follow reasonable procedures to assure the maximum possible

   accuracy of the information reported;

b) The failure to correct erroneous personal information regarding the Plaintiff

   after a reasonable request by the Plaintiff;

c) The failure to remove and/or correct the inaccuracy and derogatory credit

   information after a reasonable request by the Plaintiff;

d) The failure to promptly and adequately investigate information which

   Defendant Transunion had notice was inaccurate;
 Case 1:20-cv-04737-CAP-RGV Document 1 Filed 11/20/20 Page 20 of 33




e) The continual placement of inaccurate information into the credit report of the

   Plaintiff after being advised by the Plaintiff that the information was

   inaccurate;

f) The failure to note in the credit report that the Plaintiff disputed the accuracy

   of the information;

g) The failure to promptly delete information that was found to be inaccurate, or

   could not be verified, or that the source of information had advised Transunion

   to delete;

h) The failure to take adequate steps to verify information Transunion had reason

   to believe was inaccurate before including it in the credit report of the

   consumer.

74.As a result of the conduct, action and inaction of Transunion, the Plaintiff

   suffered damage by loss of credit, loss of ability to purchase and benefit from

   credit, and the mental and emotional pain, anguish, humiliation and

   embarrassment of credit denial.

75.The conduct, action and inaction of Transunion was willful rendering

   Transunion liable for actual, statutory and punitive damages in an amount to

   be determined by a Judge and/or Jury pursuant to 15 U.S.C. § 1681n.
    Case 1:20-cv-04737-CAP-RGV Document 1 Filed 11/20/20 Page 21 of 33




   76.The Plaintiff is entitled to recover reasonable costs and attorney’s fees from

      Transunion in an amount to be determined by the Court pursuant to 15 U.S.C.

      § 1681n.

   WHEREFORE, Plaintiff, Christopher Proctor, an individual, demands judgment

in his favor against Defendant, Transunion, for damages together with attorney’s

fees and court costs pursuant to 15 U.S.C. § 1681n.

                            SIXTH CAUSE OF ACTION
              (Negligent Violation of the FCRA as to Transunion)
   77.Plaintiff incorporates by reference all of the above paragraphs of this

      Complaint as though fully stated herein with the same force and effect as if

      the same were set forth at length herein.

   78.This is an action for negligent violation of the Fair Credit Reporting Act

      U.S.C. § 1681 et seq.

   79.Transunion violated 15 U.S.C. § 1681i(a) by failing to delete inaccurate

      information from the credit file of the Plaintiff after receiving actual notice of

      such inaccuracies and conducting reinvestigation and by failing to maintain

      reasonable procedures with which to verify the disputed information in the

      credit file of the Plaintiff.

   80.Transunion has negligently failed to comply with the Act. The failure of

      Transunion to comply with the Act include but are not necessarily limited to

      the following:
Case 1:20-cv-04737-CAP-RGV Document 1 Filed 11/20/20 Page 22 of 33




       a) The failure to follow reasonable procedures to assure the maximum

          possible accuracy of the information reported;

       b) The failure to correct erroneous personal information regarding the

          Plaintiff after a reasonable request by the Plaintiff;

       c) The failure to remove and/or correct the inaccuracy and derogatory

          credit information after a reasonable request by the Plaintiff;

       d) The failure to promptly and adequately investigate information

          which Defendant Transunion had notice was inaccurate;

       e) The continual placement of inaccurate information into the credit

          report of the Plaintiff after being advised by the Plaintiff that the

          information was inaccurate;

       f) The failure to note in the credit report that the Plaintiff disputed the

          accuracy of the information;

       g) The failure to promptly delete information that was found to be

          inaccurate, or could not be verified, or that the source of information

          had advised Transunion to delete;

       h) The failure to take adequate steps to verify information Transunion

          had reason to believe was inaccurate before including it in the credit

          report of the consumer.
    Case 1:20-cv-04737-CAP-RGV Document 1 Filed 11/20/20 Page 23 of 33




   81.As a result of the conduct, action and inaction of Transunion, the Plaintiff

      suffered damage by loss of credit, loss of ability to purchase and benefit from

      credit, and the mental and emotional pain, anguish, humiliation and

      embarrassment of credit denial.

   82.The conduct, action and inaction of Transunion was negligent, entitling the

      Plaintiff to damages under 15 U.S.C. § 1681o.

   83.The Plaintiff is entitled to recover reasonable costs and attorney’s fees from

      Transunion in an amount to be determined by the Court pursuant to 15 U.S.C.

      § 1681n and 1681o.

   WHEREFORE, Plaintiff, Christopher Proctor, an individual, demands judgment

in his favor against Defendant, Transunion, for damages together with attorney’s

fees and court costs pursuant to 15 U.S.C. § 1681o.

                        SEVENTH CAUSE OF ACTION
              (Willful Violation of the FCRA as to Regions Bank)
   84.Plaintiff incorporates by reference all of the above paragraphs of this

      Complaint as though fully stated herein with the same force and effect as if

      the same were set forth at length herein.

   85.This is an action for willful violation of the Fair Credit Reporting Act U.S.C.

      § 1681 et seq.

   86.Pursuant to the Act, all persons who furnished information to reporting

      agencies must participate in re-investigations conducted by the agencies when
 Case 1:20-cv-04737-CAP-RGV Document 1 Filed 11/20/20 Page 24 of 33




   consumers dispute the accuracy and completeness of information contained

   in a consumer credit report.

87.Pursuant to the Act, a furnisher of disputed information is notified by the

   reporting agency when the agency receives a notice of dispute from a

   consumer such as the Plaintiff. The furnisher must then conduct a timely

   investigation of the disputed information and review all relevant information

   provided by the agency.

88.The results of the investigation must be reported to the agency and, if the

   investigation reveals that the original information is incomplete or inaccurate,

   the information from a furnisher such as the one listed above must report the

   results to other agencies which were supplied such information.

89.The Defendant Regions Bank violated 15 U.S.C. § 1681s-2(a) by the

   publishing of the Account Liability Representation; by failing to fully and

   properly investigate the dispute of the Plaintiff with respect to the Account

   Liability Representation; by failing to review all relevant information

   regarding same by failing to correctly report results of an accurate

   investigation to the credit reporting agencies.

90.Specifically, the Defendant Regions Bank continued to report this account on

   the Plaintiff’s credit report after being notified of his dispute regarding the

   inaccurate balance.
    Case 1:20-cv-04737-CAP-RGV Document 1 Filed 11/20/20 Page 25 of 33




   91.Additionally, the Defendant Regions Bank failed to continuously mark the

      account as disputed after receiving notice of the Plaintiff’s dispute.

   92.As a result of the conduct, action and inaction of the Defendant Regions Bank,

      the Plaintiff suffered damage for the loss of credit, loss of the ability to

      purchase and benefit from credit, and the mental and emotional pain, anguish,

      humiliation and embarrassment of credit denials.

   93.The conduct, action and inaction of Defendant Regions Bank was willful,

      rendering Defendant Regions Bank liable for actual, statutory and punitive

      damages in an amount to be determined by a jury pursuant to 15 U.S.C.

      § 1681n.

   94.The Plaintiff is entitled to recover reasonable costs and attorney’s fees from

      Defendant Regions Bank in an amount to be determined by the Court pursuant

      to 15 U.S.C. § 1681n.

   WHEREFORE, Plaintiff, Christopher Proctor, an individual, demands judgment

in his favor against Defendant, Regions Bank, for damages together with attorney’s

fees and court costs pursuant to 15 U.S.C. § 1681n.

                         EIGHTH CAUSE OF ACTION
            (Negligent Violation of the FCRA as to Regions Bank)
   95.Plaintiff incorporates by reference all of the above paragraphs of this

      Complaint as though fully stated herein with the same force and effect as if

      the same were set forth at length herein.
 Case 1:20-cv-04737-CAP-RGV Document 1 Filed 11/20/20 Page 26 of 33




96.This is an action for negligent violation of the Fair Credit Reporting Act

   U.S.C. § 1681 et seq.

97.Pursuant to the Act, all persons who furnished information to reporting

   agencies must participate in re-investigations conducted by the agencies when

   consumers dispute the accuracy and completeness of information contained

   in a consumer credit report.

98.Pursuant to the Act, a furnisher of disputed information is notified by the

   reporting agency when the agency receives a notice of dispute from a

   consumer such as the Plaintiff. The furnisher must then conduct a timely

   investigation of the disputed information and review all relevant information

   provided by the agency.

99.The results of the investigation must be reported to the agency and, if the

   investigation reveals that the original information is incomplete or inaccurate,

   the information from a furnisher such as the above-named Defendant must

   report the results to other agencies which were supplied such information.

100.     Defendant Regions Bank is liable to the Plaintiff for failing to comply

   with the requirements imposed on furnishers of information pursuant to 15

   U.S.C. § 1681s-2b.
 Case 1:20-cv-04737-CAP-RGV Document 1 Filed 11/20/20 Page 27 of 33




101.    After receiving the Dispute Notices from Equifax, Transunion and

  Experian, Defendant Regions Bank negligently failed to conduct its

  reinvestigation in good faith.

102.    Additionally, Defendant Regions Bank failed to continuously mark the

  account as disputed after receiving notice of the Plaintiff’s dispute.

103.    A reasonable investigation would require a furnisher such as Defendant

  Regions Bank to consider and evaluate a specific dispute by the consumer,

  along with all other facts, evidence and materials provided by the agency to

  the furnisher.

104.    The conduct, action and inaction of Defendant Regions Bank was

  negligent, entitling the Plaintiff to recover actual damages under 15 U.S.C.

  § 1681o.

105.    As a result of the conduct, action and inaction of the Defendant Regions

  Bank, the Plaintiff suffered damage for the loss of credit, loss of the ability to

  purchase and benefit from credit, and the mental and emotional pain, anguish,

  humiliation and embarrassment of credit denials.

106.    The Plaintiff is entitled to recover reasonable costs and attorney’s fees

  from the Defendant Regions Bank in an amount to be determined by the Court

  pursuant to 15 U.S.C. § 1681n and 1681o.
   Case 1:20-cv-04737-CAP-RGV Document 1 Filed 11/20/20 Page 28 of 33




   WHEREFORE, Plaintiff, Christopher Proctor, an individual, demands

judgment in his favor against Defendant, Regions Bank, for damages together with

attorney’s fees and court costs pursuant to 15 U.S.C. § 1681o.

                        NINTH CAUSE OF ACTION
                  (Willful Violation of the FCRA as to Amex)
 107.      Plaintiff incorporates by reference all of the above paragraphs of this

    Complaint as though fully stated herein with the same force and effect as if

    the same were set forth at length herein.

 108.      This is an action for willful violation of the Fair Credit Reporting Act

    U.S.C. § 1681 et seq.

 109.      Pursuant to the Act, all persons who furnished information to reporting

    agencies must participate in re-investigations conducted by the agencies when

    consumers dispute the accuracy and completeness of information contained

    in a consumer credit report.

 110.      Pursuant to the Act, a furnisher of disputed information is notified by

    the reporting agency when the agency receives a notice of dispute from a

    consumer such as the Plaintiff. The furnisher must then conduct a timely

    investigation of the disputed information and review all relevant information

    provided by the agency.

 111.      The results of the investigation must be reported to the agency and, if

    the investigation reveals that the original information is incomplete or
 Case 1:20-cv-04737-CAP-RGV Document 1 Filed 11/20/20 Page 29 of 33




  inaccurate, the information from a furnisher such as the one listed above must

  report the results to other agencies which were supplied such information.

112.    The Defendant Amex violated 15 U.S.C. § 1681s-2(a) by the

  publishing of the Account Liability Representation; by failing to fully and

  properly investigate the dispute of the Plaintiff with respect to the Account

  Liability Representation; by failing to review all relevant information

  regarding same by failing to correctly report results of an accurate

  investigation to the credit reporting agencies.

113.    Specifically, the Defendant Amex continued to report this account on

  the Plaintiff’s credit report after being notified of his dispute regarding the

  inaccurate and materially misleading account information.

114.    Additionally, the Defendant Amex failed to continuously mark the

  account as disputed after receiving notice of the Plaintiff’s dispute.

115.    As a result of the conduct, action and inaction of the Defendant Amex,

  the Plaintiff suffered damage for the loss of credit, loss of the ability to

  purchase and benefit from credit, and the mental and emotional pain, anguish,

  humiliation and embarrassment of credit denials.

116.    The conduct, action and inaction of Defendant Amex was willful,

  rendering Defendant Amex liable for actual, statutory and punitive damages

  in an amount to be determined by a jury pursuant to 15 U.S.C. § 1681n.
    Case 1:20-cv-04737-CAP-RGV Document 1 Filed 11/20/20 Page 30 of 33




   117.     The Plaintiff is entitled to recover reasonable costs and attorney’s fees

      from Defendant Amex in an amount to be determined by the Court pursuant

      to 15 U.S.C. § 1681n.

   WHEREFORE, Plaintiff, Christopher Proctor, an individual, demands judgment

in his favor against Defendant, Amex, for damages together with attorney’s fees and

court costs pursuant to 15 U.S.C. § 1681n.

                         TENTH CAUSE OF ACTION
                 (Negligent Violation of the FCRA as to Amex)
   118.     Plaintiff incorporates by reference all of the above paragraphs of this

      Complaint as though fully stated herein with the same force and effect as if

      the same were set forth at length herein.

   119.     This is an action for negligent violation of the Fair Credit Reporting Act

      U.S.C. § 1681 et seq.

   120.     Pursuant to the Act, all persons who furnished information to reporting

      agencies must participate in re-investigations conducted by the agencies when

      consumers dispute the accuracy and completeness of information contained

      in a consumer credit report.

   121.     Pursuant to the Act, a furnisher of disputed information is notified by

      the reporting agency when the agency receives a notice of dispute from a

      consumer such as the Plaintiff. The furnisher must then conduct a timely
 Case 1:20-cv-04737-CAP-RGV Document 1 Filed 11/20/20 Page 31 of 33




  investigation of the disputed information and review all relevant information

  provided by the agency.

122.    The results of the investigation must be reported to the agency and, if

  the investigation reveals that the original information is incomplete or

  inaccurate, the information from a furnisher such as the above-named

  Defendant must report the results to other agencies which were supplied such

  information.

123.    Defendant Amex is liable to the Plaintiff for failing to comply with the

  requirements imposed on furnishers of information pursuant to 15 U.S.C.

  § 1681s-2b.

124.    After receiving the Dispute Notice from the Credit Bureaus, Defendant

  Amex negligently failed to conduct its reinvestigation in good faith.

125.    Additionally, the Defendant Amex failed to continuously mark the

  account as disputed after receiving notice of the Plaintiff’s dispute.

126.    A reasonable investigation would require a furnisher such as Defendant

  Amex to consider and evaluate a specific dispute by the consumer, along with

  all other facts, evidence and materials provided by the agency to the furnisher.

127.    The conduct, action and inaction of Defendant Amex was negligent,

  entitling the Plaintiff to recover actual damages under 15 U.S.C. § 1681o.
    Case 1:20-cv-04737-CAP-RGV Document 1 Filed 11/20/20 Page 32 of 33




   128.      As a result of the conduct, action and inaction of the Defendant Amex,

      the Plaintiff suffered damage for the loss of credit, loss of the ability to

      purchase and benefit from credit, and the mental and emotional pain, anguish,

      humiliation and embarrassment of credit denials.

   129.      The Plaintiff is entitled to recover reasonable costs and attorney’s fees

      from the Defendant Amex in an amount to be determined by the Court

      pursuant to 15 U.S.C. § 1681n and 1681o.

   WHEREFORE, Plaintiff, Christopher Proctor, an individual, demands judgment

in his favor against Defendant, Amex, for damages together with attorney’s fees and

court costs pursuant to 15 U.S.C. § 1681o.



                         DEMAND FOR TRIAL BY JURY

   130.      Plaintiff demands and hereby respectfully requests a trial by jury for

      all claims and issues this complaint to which Plaintiff is or may be entitled to

      a jury trial.



                             PRAYER FOR RELIEF

WHEREFORE, Plaintiff demands judgment from each Defendant as follows:

      a) For actual damages provided and pursuant to 15 U.S.C. § 1681o(a) be

          awarded for each negligent violation as alleged herein;
    Case 1:20-cv-04737-CAP-RGV Document 1 Filed 11/20/20 Page 33 of 33




     b) For actual damages provided and pursuant to 15 U.S.C. § 1640(a)(1);

     c) For Statutory damages provided and pursuant to 15 U.S.C. § 1681n(a);

     d) For Statutory damages provided and pursuant to 15 U.S.C. § 1640(a)(2);

     e) For Punitive damages provided and pursuant to 15 U.S.C. § 1681n(a)(2);

     f) For attorney fees and costs provided and pursuant to 15 U.S.C.

        § 1681n(a)(3), 15 U.S.C. § 1681o(a)(2) and 15 U.S.C. § 1640(a)(3);

     g) For any such other and further relief, as well as further costs, expenses

        and disbursements of this action as this Court may deem just and proper.


Dated: November 19, 2020                           Respectfully Submitted,

                                                   s/ Misty Oaks Paxton
                                                   By: Misty Oaks Paxton, Esq.
                                                   3895 Brookgreen Pt.
                                                   Decatur, GA, 30034
                                                   Phone: (404) 725-5697
                                                   Fax: (775) 320-3698
                                                   attyoaks@yahoo.com
                                                   Attorney for Plaintiff


                                                   /s/ Yaakov Saks
                                                   Stein Saks, PLLC
                                                   By: Yaakov Saks
                                                   285 Passaic Street
                                                   Hackensack, NJ 07601
                                                   Phone: (201) 282-6500 ext. 101
                                                   Fax: (201)-282-6501
                                                   ysaks@steinsakslegal.com
                                                   pro hac vice pending
